Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the after-final amendment submitted on February 9, 2022.
The applicant’s argument that rolling up unrejected dependent claims into their various independent claims made all of the claims allowable was agreed to. 
Reasons for Allowance
Claims 1, 4-7, 9-12, 14-17, and 19-21 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Chiu et al. (USPG 2016/0359,895 A1), Ciocarle et al. (“BlockCIS-A Blockchain-based Cyber Insurance System”), and Smart et al. (USPG 2017/0317,881 A1) which teach using data to analyze cyber vulnerabilities and the data being stored in a blockchain.  While Smart teaches conducting analysis on infrastructure as code it does not at the level of detail required to reject these claims.
Regarding claims 1, 12, and 17
Chiu, Ciocarle, and Smart taken individually or in combination with other prior art of record fails to teach or render obvious “receivinq notification of an available update associated with at least one of software or hardware in the IT infrastructure; requesting an updated cyber security risk evaluation for the entity, based on the notification; retrievinq from the electronic distributed ledger the updated cvber security risk evaluation; generating an IT infrastructure update requirements for the entity, based on 
Regarding all other claims:
	Since claims 4-7, 9-11, 14-16, and 19-21 are dependent upon claims 1, 12, or 17 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696